SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “AGREEMENT,” “PURCHASE AGREEMENT,” or
“SECURITIES PURCHASE AGREEMENT”), dated as of April ___, 2007, by and among
SiriCOMM, Inc., a Delaware corporation, (“COMPANY”), and
___________________________________________ (the “BUYER”).

 

WHEREAS:

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Rule 506
under Regulation D (“REGULATION D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 ACT” or the “Securities Act”);

 

B. Buyer and other buyers desire to purchase and the Company desires to issue
and sell, upon the terms and conditions set forth in this Agreement, (i) secured
convertible debentures (the “Debentures”) of the Company and (ii) Warrants (as
defined in Section 1(b)(iv) in the form described in this Agreement, to purchase
shares of Common Stock of the Company in a private offering. This offering of
the Debentures to the Buyers shall be in the principal amount of not less than
One Million Dollars (U.S. $1,000,000) nor more than Two Million Dollars
($2,000,000) (the “Offering”);

 

C.          The terms of the Debentures, including the terms on which the
Debentures may be converted into common stock, $0.001 par value, of the Company
(the “Common Stock”), are set forth in Debenture, in the form attached hereto as
EXHIBIT A;

 

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

 

1.

PURCHASE AND SALE OF DEBENTURES AND WARRANTS.

 

(a) CERTAIN DEFINITIONS. This Securities Purchase Agreement, the Debenture, the
Security Agreement, the Warrants, and any other agreements delivered together
with this Agreement or in connection herewith shall be referred to herein as the
“Transaction Documents.” The Company and the Buyer mutually agree to the terms
of each of the Transaction Documents. For purposes hereof:

 

 

“Buyers” means the Buyer, and other buyers of Debentures pursuant to the
Offering.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire, directly or
indirectly, at any time Common Stock, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

 

 

1

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

“Exempt Issuance” means the issuance of (a) shares of restricted Common Stock or
options to employees, officers, directors or consultants, provided that such
issuance of shares of Common Stock or options to employees, officers, directors
or consultants either (i) occurs pursuant to any stock or option plan duly
adopted by a majority of the non-employee members of the Board of Directors of
the Company or a majority of the members of a committee of non-employee
directors established for such purpose, or (ii) is authorized by a majority of
the non-employee members of the board of directors of the Company, and (b)
securities upon the exercise, exchange of, conversion or redemption of, or
payment of interest or liquidated or similar damages on, any Securities issued
hereunder and/or other securities exercisable, exchangeable for, convertible
into, or redeemable for shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise, exchange or conversion price of such securities (and
including any issuances of securities pursuant to the anti-dilution provisions
of any such securities). The Company shall provide the Buyer with prompt written
notice of any Exempt Issuance.

 

“Person” shall mean an individual, a limited liability company, a partnership, a
joint venture, an exempted company, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

“Payment Shares” shall mean (i) Default Shares (as defined in the Debenture),
(ii) Interest Payment Shares (as defined in the Debenture) and (iii) shares
issuable upon conversion of Failure Payments and other Required Cash Payments
(as each is defined in the Debenture) into Common Stock of the Company. The
Payment Shares shall be treated as Common Stock issuable upon conversion of the
Debentures for all purposes hereof and thereof and shall be subject to all of
the limitations and afforded all of the rights of the other shares of Common
Stock issuable hereunder, including without limitation, the right to be included
in the Registration Statement filed pursuant to the Registration Rights
Agreement.

 

(b) PURCHASE OF DEBENTURES AND WARRANTS. Subject to the satisfaction or waiver
of the terms and conditions of this Agreement, on the Closing Date (as defined
below), the Company shall issue and sell to Buyer and Buyer agrees to purchase
from the Company the Debenture in a principal amount equal to the Subscription
Amount (as defined in Section 10) and an accompanying number of Warrants (as
described below) to purchase a number of shares equal to the Warrant Amount (as
defined below).

 

(i) Form of Debenture. The Debenture shall be in the form annexed hereto as
EXHIBIT “A.”

 

(ii) Form Of Payment. On or before the Closing Date (as defined below), (i)
Buyer shall pay the purchase price for the Debenture and the Warrants to be
issued and sold to it at the Closing (as defined below) (the “PURCHASE PRICE”)
by wire transfer of immediately available funds to the Company, in accordance
with the Company’s written wiring instructions, against delivery of duly
executed certificates representing the Debenture (“Debenture Certificate”)
having an aggregate initial principal amount (the “Original Principal Amount”)
equal to the Purchase Price and the number of Warrants equal to the Warrant
Amount, and (ii)

 

2

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

the Company shall deliver such Debenture Certificates and Warrants duly executed
on behalf of the Company, to such Buyer, against delivery of such Purchase
Price.

 

(iii) Closing Date. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, the “Closing” shall occur when subscriber funds
representing the aggregate Original Principal Amount of the Debenture being
purchased by the Buyer are transmitted by wire transfer of immediately available
funds by the Buyer to the Company, assuming that the Transaction Documents are
signed by both parties prior to or within three (3) business days following such
transmission. The date of the Closing shall be referred to herein as the
“Closing Date.” Unless otherwise mutually agreed by the parties, the Closing
shall occur not later than April 15, 2007. The Closing contemplated by this
Agreement shall occur on the applicable Closing Date at the offices of the
Buyer, or at such other location as may be agreed to by the parties.

 

(iv) Warrants. The Debenture shall be accompanied by a number of Warrants (the
“WARRANTS”) equal to three (3) Warrants for each $1.00 of the Debenture being
purchased by the Buyer. The Warrants shall be in the form of the Warrant annexed
hereto as EXHIBIT “C-1.”

 

The Warrants shall contain Exercise Price adjustment provisions that are
consistent with the adjustment provisions afforded to the Conversion Price of
the Debenture in the Debenture and shall have a five (5) year term.

 

“MARKET PRICE,” for any security as of any date, shall have the meaning ascribed
to it in the applicable security.

 

(v) Closing Deliveries. On the Closing Date, the Company will deliver
certificates representing the applicable Debenture and Warrants to the Buyer and
the Buyer will deliver the Purchase Price to the Company. On the Closing Date,
the Company will deliver a certificate (“Closing Certificate”) signed by its
chief executive officer or chief financial officer (i) representing the truth
and accuracy of all the representations and warranties made by the Company
contained in this Agreement, as of the applicable Closing Date, as if such
representations and warranties were made and given on all such dates, (ii)
adopting the covenants and conditions set forth in this Agreement in relation to
the applicable Debenture and Warrants, and (iii) certifying that an Event of
Default has not occurred.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to the
Company solely as to such Buyer that:

 

(a) INVESTMENT PURPOSE. As of the date hereof, the Buyer is purchasing the
Debenture and the shares of Common Stock issuable upon conversion of the
Debenture or otherwise pursuant to the Debenture and the other Transaction
Documents (including, without limitation, the Payment Shares) (such shares of
Common Stock being collectively referred to herein as the “CONVERSION SHARES”)
and the Warrants and the shares of Common Stock issuable upon exercise thereof
(the “WARRANT SHARES” and, collectively with the Debenture, Warrants and
Conversion Shares, the “SECURITIES”) for its own account and not

 

3

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

with a present view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted from registration under the 1933 Act;
PROVIDED, HOWEVER, that by making the representations herein, the Buyer does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act and
applicable state securities laws.

 

(b) ACCREDITED INVESTOR STATUS. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “ACCREDITED INVESTOR”).

 

(c) RELIANCE ON EXEMPTIONS. The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

(d) INFORMATION. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigation conducted by Buyer or any of
its advisors or representatives shall modify, amend or affect Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. The Buyer understands that its investment in the Securities involves a
significant degree of risk.

 

(e) GOVERNMENTAL REVIEW. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.

 

(f) TRANSFER OR RE-SALE. The Buyer understands that (i) the sale or re-sale of
the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
or resold unless (a) the Securities are sold pursuant to an effective
registration statement under the 1933 Act, (b) the Buyer shall have delivered to
the Company an opinion of counsel (which opinion shall be in form, substance and
scope reasonably satisfactory to counsel to the Company) to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, (c) the Securities are sold or transferred to
an “affiliate” (as defined in Rule 144 promulgated under the 1933 Act (or a
successor rule) (“RULE 144”) of the Buyer who agrees to sell or otherwise
transfer the Securities only in accordance with this Section 2(f) and who is an
Accredited Investor, or (d) the Securities are sold pursuant to Rule 144 or Rule
144(k); and (ii) any sale of such Securities made in reliance on Rule 144 or
Rule 144(k) may be made only in accordance with the terms of said Rule.
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Securities may be pledged as collateral in connection with a BONA FIDE
margin account or other lending arrangement.

 

4

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

(g) ORGANIZATION; AUTHORIZATION; ENFORCEMENT. Buyer is a _______________ Company
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized. Buyer has all requisite power and
authority to enter into and perform this Agreement and the Security Agreement
and to consummate the transactions contemplated hereby and thereby in accordance
with the terms hereof and thereof. The execution and delivery of this Agreement
has been duly and validly authorized and no further consent or authorization of
Buyer, its manager or members is required. This Agreement has been duly executed
and delivered on behalf of the Buyer, and this Agreement constitutes, and upon
execution of the Security Agreement, such agreement will constitute, the legal,
valid and binding agreements of the Buyer enforceable in accordance with their
terms.

 

(h) KNOWLEDGE AND EXPERIENCE. Buyer has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.

 

(i) CERTAIN TRADING ACTIVITIES. As of the Closing Date the Buyer and its
Affiliates have not entered into or effected any “short sales” (as such term is
defined in Rule 3b-3 of the 1934 Act) of the Common Stock or hedging transaction
which established a net short position with respect to the Common Stock. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each subsidiary of the Company.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Buyer that, except as set forth on the Company’s disclosure
schedules or any update thereto prior to the Closing Date:

 

(a) ORGANIZATION AND QUALIFICATION. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. SCHEDULE 3(A) sets forth a list of all of
the Subsidiaries of the Company and the jurisdiction in which each is
incorporated. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership or use of property or the nature of the business
conducted by it makes such qualification necessary except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect.
“MATERIAL ADVERSE EFFECT” means any material adverse effect on (i) the
Securities, (ii) the business, operations, assets, financial condition or
prospects of the Company and its Subsidiaries, if any, taken as a whole, (iii)
on the transactions contemplated hereby or by the agreements or instruments to
be entered into in connection herewith or (iv) the authority or the ability of
the Company to perform its obligation under this Agreement, the Security
Agreement, the Debenture or the Warrants. “SUBSIDIARIES” means any corporation
or other organization, whether incorporated or unincorporated, in which the
Company owns, directly or indirectly, any equity or other ownership interest.

 

5

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

(b) AUTHORIZATION; ENFORCEMENT. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Security
Agreement, the Debenture and the Warrants and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (ii) except as otherwise set forth in SCHEDULE
3(B), the execution and delivery of this Agreement, the Security Agreement, the
Debenture and the Warrants by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Debenture and the Warrants and the issuance and reservation for
issuance of the Conversion Shares issuable upon conversion of or otherwise
pursuant to the Debenture and the Warrant Shares issuable upon exercise of or
otherwise pursuant to the Warrants) have been duly authorized by the Company’s
Board of Directors and no further consent or authorization of the Company, its
Board of Directors, or its stockholders is required, (iii) this Agreement has
been duly executed and delivered by the Company, and (iv) this Agreement
constitutes, and upon execution and delivery by the Company of the Security
Agreement, the Debenture and the Warrants, each of such agreements and
instruments will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

(c) CAPITALIZATION.         As of the date hereof, the authorized capital stock
of the Company is as set forth on SCHEDULE 3(C). The authorized capital stock of
the Company consists of 50,000,000 shares of Common Stock, of which
approximately 25,237,991 shares are outstanding as of the date hereof and
500,000 shares of preferred stock, par value $.01 per share, of which 213,417
are outstanding as of the date hereof. There are no outstanding securities which
are convertible into shares of Common Stock, whether such conversion is
currently exercisable or exercisable only upon some future date or the
occurrence of some event in the future, except as disclosed on SCHEDULE 3(C). If
any such securities are listed on the SCHEDULE 3(C), the number or amount of
each such outstanding convertible security and the conversion terms are set
forth in said SCHEDULE (3C). All of such outstanding shares of capital stock set
forth in SCHEDULE 3(C) are, or upon issuance will be, duly authorized, validly
issued, fully paid and nonassessable.

 

No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company.
Except as disclosed in SCHEDULE 3(C), as of the effective date of this
Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the 1933 Act (except the Registration Rights Agreement) and
(iii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Debenture, the Warrants,
the Conversion Shares or Warrant Shares. The Company has furnished to the Buyer
true and correct copies of the

 

6

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

Company’s Articles of Incorporation as in effect on the date hereof (“ARTICLES
OF INCORPORATION”), the Company’s By-laws, as in effect on the date hereof (the
“BY-LAWS”), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto. In the event that the date of execution of this Agreement is
not the Closing Date, the Company shall provide the Buyer with a written update
of this representation signed by the Company’s President and Chief Executive or
Chief Financial Officer on behalf of the Company as of the Closing Date. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the Buyers)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. No
further approval or authorization of any stockholder, the Board of Directors of
the Company or others is required for the issuance and sale of the Securities.
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(d) ISSUANCE OF SHARES. Upon issuance upon conversion of the Debenture and upon
exercise of the Warrants in accordance with their respective terms, and receipt
of the exercise price therefor, the Conversion Shares and Warrant Shares, along
with any Payment Shares or any other shares issued pursuant to the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable,
and free from all taxes, liens, claims and encumbrances and shall not be subject
to preemptive rights or other similar rights of stockholders of the Company and
will not impose personal liability upon the holder thereof.

 

(e) ACKNOWLEDGMENT OF DILUTION. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of or otherwise pursuant to the Debenture or
upon issuance of the Warrant Shares upon exercise of or otherwise pursuant to
the Warrants. The Company’s directors and executive officers have studied and
fully understand the nature of the Securities being sold hereunder. The Company
further acknowledges that its obligation to issue Conversion Shares upon
conversion of or otherwise pursuant to the Debenture and to issue Warrant Shares
upon exercise of or otherwise pursuant to the Warrants in accordance with this
Agreement, the Debenture and the Warrants is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company. Taking the foregoing into
account, the Company’s Board of Directors has determined, in its good faith
business judgment, that the issuance of the Securities hereunder and under the
Debenture and the Warrants and the consummation of the transactions contemplated
hereby and thereby are in the best interest of the Company and its stockholders.

 

(f) NO CONFLICTS. The execution, delivery and performance of each of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Conversion Shares and Warrant
Shares) will not (i) except as otherwise set forth in SCHEDULE 3(F), conflict
with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, (ii) trigger any resets of conversion or exercise
prices in other outstanding convertible securities, warrants or options of the
Company, (iii) trigger the

 

7

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

issuance of securities by the Company to any third party, (iv) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture, patent, patent
license or instrument to which the Company or any of its Subsidiaries is a
party, or (v) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except, in the case of clauses (i), (iv) and (v) above, for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, By-laws or other organizational documents
and neither the Company nor any of its Subsidiaries is in default (and no event
has occurred which with notice or lapse of time or both could put the Company or
any of its Subsidiaries in default) under, and neither the Company nor any of
its Subsidiaries has taken any action or failed to take any action that would
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect. The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as a Buyer owns any of the
Securities, in violation of any law, ordinance or regulation of any governmental
entity the violation of which would have a Material Adverse Effect. Except as
disclosed in SCHEDULE 3(F) or as specifically contemplated by this Agreement or
as required under the 1933 Act and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement, the Registration Rights Agreement, the Debenture or the Warrants in
accordance with the terms hereof or thereof or to issue and sell the Debenture
and Warrants in accordance with the terms hereof and to issue the Conversion
Shares upon conversion of or otherwise pursuant to the Debenture and the Warrant
Shares upon exercise of or otherwise pursuant to the Warrants. Except as
disclosed in SCHEDULE 3(F), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Principal Market
(as defined herein) and does not reasonably anticipate that the Common Stock
will be delisted by the Principal Market in the foreseeable future. The Company
and its Subsidiaries are unaware of any facts or circumstances which might give
rise to any of the foregoing.

 

(g) SEC DOCUMENTS; FINANCIAL STATEMENTS. Except as set forth on SCHEDULE 3(G),
since at least September 30, 2006 the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 ACT”) (all of the foregoing filed prior to the date
hereof and since at least December 31,

 

8

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

2005, and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC DOCUMENTS”).
For purposes of this agreement, “timely filed” shall mean that the applicable
document was filed (i) by its original due date under the 1934 Act, or, if a
request for an extension was timely filed, (ii) by such extended due date. The
Company has delivered to Buyer true and complete copies of the SEC Documents,
except for such exhibits and incorporated documents. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. None of the statements made in any such SEC
Documents is, or has been, required to be amended or updated under applicable
law (except for such statements as have been amended or updated in subsequent
filings prior to the date hereof). As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements) and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as set forth in the financial statements of the Company
included in the SEC Documents, the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to the date of the Company’s most recent 10-QSB or 10-KSB
and (ii) obligations under contracts and commitments incurred in the ordinary
course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.

 

(h) ABSENCE OF CERTAIN CHANGES. Except for losses incurred in the ordinary
course of business that have been publicly disclosed prior to the date hereof or
as set forth on SCHEDULE 3(H) hereof, since the date of the Company’s most
recent 10-QSB or 10-KSB, there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operations or prospects of the
Company or any of its Subsidiaries. For purposes of this Section 3(h), the terms
“material adverse change” and “material adverse development” shall exclude
continuing losses that are consistent with the Company’s historical losses.

 

(i) ABSENCE OF LITIGATION. Except as disclosed in SCHEDULE 3(I), to the
knowledge of the Company or any of its subsidiaries, there is no action, suit,
claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company or any of its

 

9

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

Subsidiaries, threatened against or affecting the Company or any of its
Subsidiaries, or their officers or directors in their capacity as such. SCHEDULE
3(I) contains a complete list and summary description of any known pending or
threatened proceeding against or affecting the Company or any of its
Subsidiaries, without regard to whether it, if adversely decided, would have a
Material Adverse Effect. The Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

 

(j) PATENTS, COPYRIGHTS, ETC. The Company owns all right and title to the
patents on SCHEDULE 3(J) hereof (the “PATENTS”), free and clear of any liens or
encumbrances. The Company has not granted any licenses or rights to use any of
the Patents to any third party.

 

All of the Company’s material patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service names, trade names and copyrights (“INTELLECTUAL PROPERTY”) are
set forth in SCHEDULE 3(J) hereof. The Company and each of its Subsidiaries owns
or possesses the requisite licenses or rights to use all Intellectual Property
necessary to enable it to conduct its business as now operated, including but
not limited to the intellectual property set forth in SCHEDULE 3(J) hereof (and,
except as otherwise set forth in SCHEDULE 3(J) hereof, to the best of the
Company’s knowledge, as presently contemplated to be operated in the future),
except for such licenses or rights the failure of which to own or possess would
not, individually or in the aggregate, have a Material Adverse Effect; there is
no claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, except as otherwise set forth in
SCHEDULE 3(J) hereof, to the best of the Company’s knowledge, as presently
contemplated to be operated in the future), except for actions or claims which,
if adversely decided, would not have a Material Adverse Effect; to the best of
the Company’s knowledge, the Company’s or its Subsidiaries’ current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person, and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and
each of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property. The Company
has Existing Liens on its Intellectual Property as detailed in SCHEDULE 3(J)
hereof.

 

(k) NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is reasonably likely in the future to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is a party to
any contract or agreement which in the judgment of the Company’s officers has or
is reasonably likely to have a Material Adverse Effect.

 

(l) TAX STATUS. Except as set forth on SCHEDULE 3(L), the Company and each of
its Subsidiaries has made or filed all federal, state and foreign income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books

 

10

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. Except as set forth on
SCHEDULE 3(L), none of the Company’s tax returns is presently being audited by
any taxing authority.

 

(m) CERTAIN TRANSACTIONS. Except as set forth on SCHEDULE 3(M) and except for
arm’s length transactions pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or any of its Subsidiaries could obtain from
third parties and other than the grant of stock options disclosed on SCHEDULE
3(C), none of the officers, directors, or employees of the Company is presently
a party to any transaction with the Company or any of its Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(n) DISCLOSURE. To the best of the Company’s knowledge, all information relating
to or concerning the Company or any of its Subsidiaries set forth in this
Agreement and provided to the Buyer pursuant to Section 2(d) hereof and
otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading. No
event or circumstance has occurred or exists with respect to the Company or any
of its Subsidiaries or its or their business, properties, prospects, operations
or financial conditions, which has not been publicly announced or disclosed but
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company (assuming for this purpose that the Company’s
reports filed under the 1934 Act are being incorporated into an effective
registration statement filed by the Company under the 1933 Act).

 

(o) ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF SECURITIES. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and that
any statement made by Buyer or any of its respective representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
not advice or a recommendation and is merely incidental to the Buyer’s

 

11

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

purchase of the Securities and has not been relied upon by the Company, its
officers or directors in any way. The Company further represents to Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

 

(p) NO INTEGRATED OFFERING. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Buyer. The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities
(past, current or future) for purposes of any stockholder approval provisions
applicable to the Company or its securities.

 

(q)                 NO BROKERS. Other than as set forth on SCHEDULE 3(Q), the
Company has taken no action which would give rise to any claim by any person for
brokerage commissions, finder’s fees or similar payments relating to this
Agreement or the transactions contemplated hereby. The Company shall indemnify
and hold harmless each of Buyer, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees.

 

(r)                 PERMITS; COMPLIANCE. The Company and each of its
Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders necessary to own, lease and operate its properties and to
carry on its business as it is now being conducted (collectively, the “COMPANY
PERMITS”), except where the failure to so possess any such Company Permits would
not have a Material Adverse Effect, and there is no action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Company Permits. To the best of the Company’s knowledge, neither the
Company nor any of its Subsidiaries is in conflict with, or in default or
violation of, any of the Company Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Since December 31,
2005, neither the Company nor any of its Subsidiaries has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.

 

 

(s)

ENVIRONMENTAL MATTERS.

 

(i) Except as set forth in SCHEDULE 3(S), there are, to the Company’s knowledge,
with respect to the Company or any of its Subsidiaries or any predecessor of the
Company, no past or present violations of Environmental Laws (as defined below),
releases of any material into the environment, actions, activities,
circumstances, conditions, events, incidents, or contractual obligations which
may give rise to any common law environmental liability or any liability under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
or similar federal, state, local or foreign laws and neither the Company nor any
of its Subsidiaries has received any notice with respect to any of the
foregoing, nor is any

 

12

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

action pending or, to the Company’s knowledge, threatened in connection with any
of the foregoing. The term “ENVIRONMENTAL LAWS” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “HAZARDOUS MATERIALS”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(ii) Other than those that are or were stored, used or disposed of in compliance
with applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.

 

(iii) Except as set forth in SCHEDULE 3(S), there are no underground storage
tanks on or under any real property owned, leased or used by the Company or any
of its Subsidiaries that are not in compliance with applicable law.

 

(t)                  TITLE TO PROPERTY. The Company and its Subsidiaries have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as are described in SCHEDULE 3(T) or
such as would not have a Material Adverse Effect. Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as would not
have a Material Adverse Effect.

 

(u)                 INSURANCE. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(v)                 INTERNAL ACCOUNTING CONTROLS. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s board of directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with

 

13

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(w)                FOREIGN CORRUPT PRACTICES. Neither the Company, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary has, in the course of his
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(x)                 SOLVENCY. The Company, after giving effect to the
transactions contemplated by this Agreement, is solvent (except as of September
30, 2006 the Company’s liabilities exceeded its assets and after the Closing the
Company’s liabilities will continue to exceed its assets) and currently the
Company has no information that would lead it to reasonably conclude that the
Company would not have the ability to, nor does it intend to take any action
that would impair its ability to, pay its debts from time to time incurred in
connection therewith as such debts mature. Except as disclosed in SCHEDULE 3(X),
the Company did not receive a qualified opinion from its auditors with respect
to its most recent fiscal year end and does not anticipate or know of any basis
upon which its auditors might issue a qualified opinion in respect of its
current fiscal year.

 

(y)                 NO INVESTMENT COMPANY. The Company is not, and upon the
issuance and sale of the Securities as contemplated by this Agreement will not
be an “investment company” required to be registered under the Investment
Company Act of 1940 (an “INVESTMENT COMPANY”). The Company is not controlled by
an Investment Company.

 

(z)                 NO MARKET MANIPULATION. The Company has not taken, and will
not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock of the Company to facilitate the sale or resale of
the Securities or affect the price at which the Securities may be issued or
resold.

 

(aa)             STOP TRANSFER. The Securities, when issued, will be restricted
securities. The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Buyer.

 

(bb)       NO UNDISCLOSED LIABILITIES. The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s businesses which have
been disclosed in the Company’s

 

14

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

public filings and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect other than as set forth in SCHEDULE
3(BB).

 

(cc)        NO UNDISCLOSED EVENTS OR CIRCUMSTANCES. Other than events or
circumstances which have been disclosed in the Company’s public filings, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

 

(dd) NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers. Attached hereto as SCHEDULE DD are
signed letters from the Company’s current accounting firm (the “Accountant
Letter”) and outside law firm (the “Law Firm Letter”) attesting to the facts in
the immediately preceding sentence.

 

(ee) COMPANY ACKNOWLEDGMENT. The Company hereby acknowledges that the Buyer may
elect to hold the Debenture and the Warrants for various periods of time, as
permitted by the terms of the Transaction Documents and the Company further
acknowledges that Investor has made no representations or warranties, either
written or oral, as to how long the Securities will be held by Buyer or
regarding Investor’s trading history or investment strategies.

 

(ff)         DISCLOSURE. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes material, nonpublic information
concerning the Company or its Subsidiaries other than the existence of the
transactions contemplated by this Agreement or the other Transaction Documents.
The Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. Each
press release issued by the Company or any of its Subsidiaries during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

 

 

15

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

(gg) ABSENCE OF CERTAIN COMPANY CONTROL PERSON ACTIONS OR EVENTS. To the
Company’s knowledge, none of the following has occurred during the past five (5)
years with respect to a Company Control Person (as defined below):

 

(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

 

(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

 

(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:

 

(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

(B) engaging in any type of business practice; or

 

(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

 

(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or

 

(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

 

16

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

For purposes hereof, “Company Control Person” means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

 

(hh)           SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.

 

(ii)             SENIORITY. Except as set forth on SCHEDULE 3(JJ), as of the
Closing Date, no indebtedness or other equity of the Company is senior to the
Debenture in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).

 

(jj)              TRANSACTIONS WITH AFFILIATES. Except as set forth in the SEC
Documents filed at least ten days prior to the date hereof and other than the
grant of stock options disclosed on SCHEDULE 3(LL), none of the officers,
directors or employees of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company or any of its Subsidiaries, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(kk)           INDEBTEDNESS AND OTHER CONTRACTS. Except as disclosed in SCHEDULE
3(MM), neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. SCHEDULE 3(MM) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement:  (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services including (without limitation)
“Capital Leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the

 

17

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

 

4.

COVENANTS.

 

(a)                 BEST EFFORTS. The parties shall use their best efforts to
satisfy timely each of the conditions described in Sections 7 and 8 of this
Agreement.

 

(b)                 FORM D; BLUE SKY LAWS. The Company agrees to file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to Buyer promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Buyer at the
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to Buyer
on or prior to the Closing Date.

 

(c)                  REPORTING STATUS. The Company’s Common Stock is registered
under Section 12(g) of the 1934 Act. So long as any Buyer beneficially owns any
of the Securities, the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act (“1934 Act Filings”), and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would permit such termination.

 

(d)                 USE OF PROCEEDS. The Company shall use the proceeds from the
sale of the Debenture and the Warrants in the manner set forth in SCHEDULE 4(D)
attached hereto and made a part hereof and shall not use such proceeds to pay
down its corporate debt, except for

 

18

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

trade payables and normal business expenses in the ordinary course of business.
None of the proceeds of the offering shall be used to repay any debt or
obligation to any officer, director or manager of the Company, or any of their
affiliates, for a period of at least one year from the Closing Date.

 

(e)                  SECURITIES LAWS DISCLOSURE; PUBLICITY. The Company shall,
by 8:30 a.m. New York City time on April 20, 2007, issue a Current Report on
Form 8-K, disclosing the material terms of the transactions contemplated hereby
and including the Transaction Documents as exhibits thereto. The Company and
each Buyer shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor any Buyer shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of any Buyer, or without the prior consent of each Buyer, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Buyer, or
include the name of any Buyer in any filing with the Commission or any
regulatory agency or any market or exchange, without the prior written consent
of such Buyer, except (i) as required by federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement and (B) the filing of final Transaction Documents (including signature
pages thereto) with the SEC and (ii) to the extent such disclosure is required
by law or regulations of the Principal Market, in which case the Company shall
provide the Buyers with prior notice of such disclosure permitted under this
subclause (ii).

 

(g)                FINANCIAL INFORMATION. The Company agrees to send, or make
available via public filings on the internet, the following reports to Buyer
until Buyer transfers, assigns, or sells all of the Securities: (i) within ten
(10) days after the filing with the SEC, a copy of its Annual Report on Form
10-K, its Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K;
(ii) within one (1) day after release, copies of all press releases issued by
the Company or any of its Subsidiaries; and (iii) contemporaneously with the
making available or giving to the stockholders of the Company, copies of any
notices or other information the Company makes available or gives to such
stockholders.

 

 

(h)

AUTHORIZATION AND RESERVATION OF SHARES.

 

(i) Authorization and Reservation Requirements. The Company represents that it
has 50,000,000 authorized shares and covenants that it will initially reserve
(the “INITIAL SHARE RESERVATION”) from its authorized and unissued Common Stock
a number of shares of Common Stock equal to at least one times the Original
Principal Amount of the Debenture, divided by the Conversion Price in effect on
the date of the Initial Share Reservation, free from preemptive rights, to
provide for the issuance of Common Stock upon the conversion of the Debenture
and shall initially reserve an additional number of shares equal to the Warrant
Amount, free from preemptive rights, to provide for the issuance of Common Stock
upon the exercise of the Warrants. The Company further covenants that, beginning
on the date hereof, and continuing throughout the period the conversion right
exists, the Company shall at all times have

 

19

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

authorized, and reserved (the “ONGOING SHARE RESERVATION REQUIREMENT”) for the
purpose of issuance, a sufficient number of shares of Common Stock to provide
for the full conversion or exercise of the outstanding portion of the Debenture
and Warrants and issuance of the Conversion Shares and Warrant Shares in
connection therewith (based on the Conversion Price (as defined in the
Debenture) in effect from time to time and the Exercise Price of the Warrants in
effect from time to time). The Company shall not reduce the number of shares of
Common Stock reserved for issuance upon conversion of or otherwise pursuant to
the Debenture and exercise of or otherwise pursuant to the Warrants without the
consent of Buyer. The Company shall use its best efforts at all times to
maintain the number of shares of Common Stock so reserved for issuance at no
less than 100% of the number that is then actually issuable upon full conversion
of the Debenture (based on the Conversion Price (as defined in the Debenture) in
effect from time to time) and full exercise of the Warrants (based on the
Exercise Price of the Warrants in effect from time to time).

 

(ii) Stockholder Approval. If at any time the number of shares of Common Stock
authorized and reserved for issuance is below the number of Conversion Shares
issued and issuable upon conversion of or otherwise pursuant to the Debenture
(based on the Conversion Price (as defined in the Debenture) in effect from time
to time) and Warrant Shares issued or issuable upon exercise of or otherwise
pursuant to the Warrants (based on the Exercise Price of the Warrants in effect
from time to time), together with the Payment Shares and any other shares of
Common Stock issued or issuable pursuant to the terms of the Transaction
Documents, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under this Section 4(h), in the case of
an insufficient number of authorized shares, and using its best efforts to
obtain stockholder approval of an increase in such authorized number of shares.

 

(i)                  LISTING. The Company shall use its best efforts to promptly
secure the listing of the Conversion Shares and Warrant Shares upon each
national securities exchange or automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and, so long as any Buyer owns any of the Securities, shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all
Conversion Shares from time to time issuable upon conversion of or otherwise
pursuant to the Debenture and all Warrant Shares from time to time issuable upon
exercise of or otherwise pursuant to the Warrants. The Company will use its best
efforts to obtain and, so long as any Buyer owns any of the Securities, maintain
the listing and trading of its Common Stock on the over the counter Bulletin
Board (“OTC-BB”), the Nasdaq National Market (the “NNM”), the Nasdaq SmallCap
Market (the “NASDAQ SMALLCAP”), the New York Stock Exchange (“NYSE”), or the
American Stock Exchange (“AMEX”)(whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock is referred to herein
as the “PRINCIPAL MARKET”), and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable. The Company shall promptly provide to Buyer copies of any notices it
receives from the PRINCIPAL MARKET and any other exchanges or quotation systems
on which the Common Stock is then listed regarding the continued eligibility of
the Common Stock for listing on such exchanges and quotation systems.

 

20

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

(j)                  CORPORATE EXISTENCE. So long as a Buyer beneficially owns
any portion of the Debenture or Warrants, the Company shall maintain its
corporate existence in good standing and remain a “Reporting Issuer” (defined as
a Company which files periodic reports under the Exchange Act)..

 

(k)                 NO INTEGRATION. The Company shall not make any offers or
sales of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
1933 Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

(l)           LIMITATION ON SALE OR DISPOSITION OF INTELLECTUAL PROPERTY. So
long as any Debenture remain outstanding, the Company shall have any obligation
under the Debenture or so long as any of the Warrants remain outstanding, the
Corporation shall not sell, convey, dispose of, spin off or assign any or all of
its Intellectual Property (including but not limited to the Intellectual
Property set forth in SCHEDULE 3(J) hereof), or the rights to receive proceeds
from patent licensing agreements, patent infringement litigation or other
litigation related to such intellectual property (collectively, the
“INTELLECTUAL PROPERTY RIGHTS”), in each case without Buyer’s written consent,
provided that the Company may, without the Buyer’s Written Consent, enter into
one or more licensing agreements with respect to its Intellectual Property so
long as such agreements are not with any affiliate (as such term is defined in
Rule 501(b) of Regulation D) of the Company or with any relative of, or entity
controlled by, or any entity 10% or more of which is owned by, any officer,
director, employee or former employee of the Company so long as such licensing
agreements exceed $5 million per calendar year, provided, further, that the
Company shall not be subject to the restrictions of this Section 4(m) if the
cash consideration received by the Company in exchange for such Intellectual
Property Rights exceeds $50 million.

 

(m)           LIMITATION ON RATE OF ISSUANCE OF SHARES. The parties agree that,
if by virtue of this AGREEMENT, or by virtue of any other agreement between the
parties, Holder becomes entitled to receive from the Company a number of shares
of common stock of the Company (collectively, “Issuable Securities”), such that
the sum of (1) the number of shares of Common Stock of the Company beneficially
owned by HOLDER and any applicable affiliates (other than shares of Common Stock
which may be deemed beneficially owned through the ownership of the unconverted
portion of the Debenture, the unexercised Warrants or the unexercised or
unconverted portion of any other security of HOLDER subject to a limitation on
conversion or exercise analogous to the limitations contained
herein)(collectively, the “Beneficially Owned Shares”) and (2) the number
Issuable Securities described above, with respect to which the determination of
this proviso is being made, would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
(the “4.99% BENEFICIAL OWNERSHIP LIMITATION”), then the Company shall
immediately deliver to Holder the number of shares of Common Stock of the
Company, that can be issued without exceeding the 4.99% Beneficial Ownership
Limitation.

 

 

21

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

For purposes of the proviso to the immediately preceding sentence, (i)
beneficial ownership shall be determined by the Holder in accordance with
Section 13(d) of the Exchange Act and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso to the immediately preceding
sentence, and PROVIDED THAT the 4.99% Beneficial Ownership Limitation shall be
conclusively satisfied if the applicable notice from Holder includes a signed
representation by the Holder that the issuance of the shares in such notice will
not violate the 4.99% Beneficial Ownership Limitation, and the Company shall not
be entitled to require additional documentation of such satisfaction.

 

The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an “Offer”), or in the event the Company is
issuing Default Shares (as defined in the Debenture) to the Buyer, then “4.99%”
shall be automatically revised immediately after such offer to read “9.99%” each
place it occurs in the first two paragraphs of this Section 4(n) above.
Notwithstanding the above, Holder shall retain the option to either exercise or
not exercise its option(s) to acquire Common Stock pursuant to the terms hereof
after an Offer. In addition, the 4.99% Beneficial Ownership Limitation
provisions of this Section 7(a)(ii) may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the 4.99% Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of the Debenture held
by the Holder or upon exercise of a Warrant held by the Holder, as applicable,
and the provisions of this Section 4(n) shall continue to apply. The limitations
on conversion set forth in this subsection are referred to as the “Beneficial
Ownership Limitation.” Upon such a change by a Holder of the Beneficial
Ownership Limitation from such 4.99% Beneficial Ownership Limitation to such
9.99% limitation, the Beneficial Ownership Limitation may not be further waived
by such Holder.

 

The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(c) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

 

Maximum Exercise of Rights. In the event the Buyer notifies the Company that the
exercise of the rights described herein or in the Warrants, or the issuance of
Payment Shares or other shares of Common Stock issuable to the Holder under the
terms of the Transaction Documents (collectively, “Issuable Shares”) would
result in the issuance of an amount of common stock of the Company that would
exceed the maximum amount that may be issued to a Buyer calculated in the manner
described in Section 4(n) of this Agreement, then the issuance of such
additional shares of common stock of the Company to such Buyer will be deferred
in whole or in part until such time as such Buyer is able to beneficially own
such common stock without exceeding the maximum amount set forth calculated in
the manner described in herein. The determination of when such common stock may
be issued shall be made by each Buyer as to only such Buyer.

 

 

22

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

(n)                 EQUAL TREATMENT OF BUYERS. No consideration shall be offered
or paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Agreements unless the same consideration is
also offered to all of the parties to the Transaction Agreements.

 

(o)               LEGAL AND DUE DILIGENCE FEES. The Company shall pay to Quest
Capital Alliance (the “Lead Investor”) Three Hundred Thousand (300,000) Warrants
at closing as reimbursement for services rendered by it in connection with this
Agreement and the purchase and sale of the Debentures and Warrants and as
reimbursement for due diligence expenses.

 

(p)                 NON-PUBLIC INFORMATION. The Company covenants and agrees
that from and after the date hereof, neither it nor any other Person acting on
its behalf will provide any Buyer or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Buyer shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Buyer shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

 

(q)                 TRANSACTIONS WITH AFFILIATES. So long as any Debenture or
Warrant is outstanding, the Company shall not, and shall cause each of its
Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement any agreement,
transaction, commitment, or arrangement with any of its or any Subsidiary’s
officers, directors, person who were officers or directors at any time during
the previous two (2) years, stockholders who beneficially own five percent (5%)
or more of the Common Stock, or Affiliates (as defined below) or with any
individual related by blood, marriage, or adoption to any such individual or
with any entity in which any such entity or individual owns a five percent (5%)
or more beneficial interest (each a “Related Party”), except for customary
employment arrangements and benefit programs on reasonable terms. “Affiliate”
for purposes hereof means, with respect to any person or entity, another person
or entity that, directly or indirectly, (i) has a ten percent (10%) or more
equity interest in that person or entity, (ii) has ten percent (10%) or more
common ownership with that person or entity, (iii) controls that person or
entity, or (iv) shares common control with that person or entity. “Control” or
“controls” for purposes hereof means that a person or entity has the power,
direct or indirect, to conduct or govern the policies of another person or
entity.

 

(r)

[INTENTIONALLY LEFT BLANK].

 

5. SECURED DEBT. The Borrower hereby represents that there are no liens or
encumbrances on the Collateral (as defined in the Security Agreement). The
Company agrees that from the Issue Date of the Debentures through the date that
all of the Debentures have been paid in full or converted in full (the “Covered
Period”), the Company shall not enter into, create, incur, assume or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
(collectively, “Liens”) upon the Collateral other than the Liens contemplated by
the Security Agreement. In the event that the Company attempts to place any Lien
or Liens on the Collateral during the Covered Period, the Buyer shall have the
right to apply for an injunction in the U.S. District Court for Missouri to
prevent such Lien or transfer. Before entering into any

 

23

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

future debt with a third party, the Company shall first obtain a subordination
agreement, satisfactory to Buyer, from the proposed debt holder.

 

6. LEGENDS.

 

(a) The Conversion Shares and the Warrant Shares, together with any other shares
of Common Stock that are issued or issuable pursuant to the Transaction
Documents shall be referred to herein as the “Issued Common Shares.”
Certificates evidencing the Issued Common Shares shall not contain any legend
restricting the transfer thereof (including the legend set forth in Section 2(e)
of the Debenture): (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Issued Common Shares
pursuant to Rule 144, or (iii) if such Issued Common Shares are eligible for
sale under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) (collectively, the
“Unrestricted Conditions”). The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the Effective Date if
required by the Company’s transfer agent to effect the issuance of Issued Common
Shares without a restrictive legend or removal of the legend hereunder. If the
Unrestricted Conditions are met at the time of issuance of Issued Common Shares,
then such Issued Common Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as the Unrestricted
Conditions are met or such legend is otherwise no longer required under this
Section 6(b), it will, no later than three Trading Days following the delivery
by a Buyer to the Company or the Company’s transfer agent of a certificate
representing Issued Common Shares, as applicable, issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Buyer a certificate representing such shares that is free
from all restrictive and other legends.

 

(b)           Each Buyer, severally and not jointly with the other Buyers,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 6 is predicated upon the Company’s
reliance that the Buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

7.                CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation
of the Company hereunder to issue and sell the Debenture and Warrants to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:

 

(a) The Buyer shall have executed each of the Transaction Documents, and
delivered the same to the Company.

 

 

24

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

(b) The Buyer shall have delivered the applicable Purchase Price in accordance
with Section 1(b) above.

 

(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the applicable Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

8.                CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE. The obligation
of Buyer hereunder to purchase the Debenture and Warrants at each Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for such Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion:

 

(a) The Company shall have executed this Agreement and the Security Agreement,
and delivered the same to the Buyer.

 

(b) The Company shall have delivered to such Buyer the duly executed Debenture
and Warrants in accordance with Section 1 above.

 

(c) The representations and warranties of the Company contained in this
Agreement, as modified by the Exhibits and Schedules hereto, shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at such time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the President and Chief Executive
Officer of the Company, dated as of the applicable Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer including, but not limited to certificates with respect to the
Company’s Certificate of Incorporation, By-laws and Board of Directors’
resolutions relating to the transactions contemplated hereby.

 

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having

 

25

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

(e) Trading in the Common Stock on the PRINCIPAL MARKET shall not have been
suspended by the SEC or the Nasdaq and, within two (2) business days of the
Closing, the Company will make application to the PRINCIPAL MARKET, if legally
required by Nasdaq, to have the Conversion Shares and the Warrant Shares
authorized for quotation.

 

(f) The Buyer shall have received a Closing Certificate described in Section
1(b)(v) above, dated as of the Closing Date.

 

 

9.

GOVERNING LAW; MISCELLANEOUS.

 

(a)              GOVERNING LAW. The interpretation and construction of this
Agreement, and all matters relating hereto, shall be governed by the laws of the
State of Missouri applicable to agreements executed and to be performed solely
within such State without regard to conflicts of laws.

 

(b)                              JURISDICTION. Any judicial proceeding brought
against any of the parties to this Agreement on any dispute arising out of this
Agreement or any matter related hereto may be brought in the courts of the State
of Missouri, Greene County, or in the United States District Court for the
Greene Country, Missouri area, and, by execution and delivery of this Agreement,
each of the parties to this Agreement accepts the exclusive jurisdiction of such
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. The prevailing party or parties in any such
litigation shall be entitled to receive from the losing party or parties all
costs and expenses, including reasonable counsel fees, incurred by the
prevailing party or parties.

 

(c)                 COUNTERPARTS; SIGNATURES BY FACSIMILE. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. This Agreement, once executed by
a party, may be delivered to the other party hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

(d)                 HEADINGS. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(e)                  SEVERABILITY. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

(f)                  ENTIRE AGREEMENT; AMENDMENTS. This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and supersede all
previous communication, representation, or

 

26

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

Agreements whether oral or written, between the parties with respect to the
matters covered herein. Except as specifically set forth herein or therein,
neither the Company nor the Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. The Agreement may not be orally
modified. Only a modification in writing, signed authorized representatives of
both parties will be enforceable. The parties waive the right to rely on any
oral representations made by the other party, whether in the past or in the
future, regarding the subject matter of the Agreement, the instruments
referenced herein or any other dealings between the parties related to
investments or potential investments into the Company or any securities
transactions or potential securities transactions with the Company.

 

(g)                 INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS AND RIGHTS. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Buyer pursuant thereto, shall be deemed to constitute
the Buyers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Buyer shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. Each Buyer has been represented by its
own separate legal counsel in their review and negotiation of the Transaction
Documents.

 

(h)                 NOTICES. Any notices required or permitted to be given under
the terms of this Agreement shall be sent by certified or registered mail
(return receipt requested) or delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile, in each case addressed
to a party. The addresses for such communications shall be:

 

 

If to the Company, to:

 

Attn: Mark Grannell

SiriCOMM, Inc.

4710 East 32nd Street

Joplin, MO 64804

Phone: (417) 626-9971

 

Fax:

(417) 782-0475

 

 

With copy to:

Joel C. Schneider, Esq.

Sommer & Schneider LLP

595 Stewart Avenue, Suite 710

 

27

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

Garden City, NY 11530

Phone: (516) 228-8181

 

Fax:

(516) 228-8211

 

 

If to a Buyer: To the address set forth immediately below such

 

Buyer’s name on the signature pages hereto.

 

 

Each party shall provide notice to the other party of any change in address.

 

(i)                  SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
Neither the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(f), Buyer may assign its
rights hereunder to any person that purchases Securities in a private
transaction from a Buyer or to any of its “affiliates,” as that term is defined
under the 1934 Act, without the consent of the Company; PROVIDED, HOWEVER, that
prior to any assignment of its rights hereunder to a person (other than an
affiliate) that purchases any Debenture or Warrants from such Buyer in a private
transaction such Buyer shall provide the Company with written notice of its
intention to sell some or all of the Debenture or Warrants, which notice shall
disclose the proposed purchase price for such Debenture or Warrants, and the
Company shall have the option, during the ten (10) business day period following
such notice, to purchase all, but not less than all, of such Debenture and/or
Warrants at the proposed purchase price, after which period the Buyer shall be
free to sell the Debenture and/or Warrants to a third party at such proposed
purchase price.

 

(j)                  THIRD PARTY BENEFICIARIES. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(k)                 SURVIVAL. The representations and warranties of the parties
hereto contained in this Agreement shall survive the Closing hereunder for a
period of one (1) year after each Closing contemplated by this Agreement
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer.

 

(l)                  INDEMNIFICATION. The Company (the “INDEMNIFYING PARTY”)
agrees to indemnify and hold harmless the Buyer and all its officers, directors,
employees, agents, members and managers (the “INDEMNIFIED PARTY”) for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
Sections 3 and 4 hereof or any of its covenants and obligations under this
Agreement or the Registration Rights Agreement, including advancement of
expenses as they are incurred with respect to claims by third parties.

 

Promptly after receipt of notice of the commencement of any action against an
Indemnified Party, such Indemnified Party shall notify the Indemnifying Party in
writing of the commencement thereof and the basis hereunder upon which a claim
for indemnification is asserted, but the failure to do so shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent the
Indemnifying Party is materially prejudiced by such failure. In

 

28

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

the event of the commencement of any such action, the Indemnifying Party shall
be entitled to participate therein and to assume the defense thereof with
counsel satisfactory to the Indemnified Party, and, after notice from the
Indemnifying Party to the Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be liable to the Indemnified
Party hereunder for any legal expenses (including attorneys’ fees) subsequently
incurred by such Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.

As to cases in which the Indemnifying Party has assumed and is providing the
defense for the Indemnified Party, the control of such defense shall be vested
in the Indemnifying Party; provided that the consent of the Indemnified Party
shall be required prior to any settlement of such case or action, which consent
shall not be unreasonably withheld. As to any action, the party which is
controlling such action shall provide to the other party reasonable information
(including reasonable advance notice of all proceedings and depositions in
respect thereto) regarding the conduct of the action and the right to attend all
proceedings and depositions in respect thereto through its agents and attorneys,
and the right to discuss the action with counsel for the party controlling such
action.

(m)         PUBLICITY. The Company and the Buyer shall have the right to review
a reasonable period of time before issuance of any press releases, filings with
the SEC, NASD or any stock exchange or interdealer quotation system, or any
other public statements with respect to the transactions contemplated hereby;
PROVIDED, HOWEVER, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or public filings with respect
to such transactions as is required by applicable law and regulations (although
the Buyer shall be consulted by the Company in connection with any such press
release prior to its release and shall be provided with a copy thereof and be
given an opportunity to comment thereon).

 

(n)                 FURTHER ASSURANCES. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(o)                 NO STRICT CONSTRUCTION. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(p)               LIQUIDATED DAMAGES. The Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a

 

29

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

(q)                 REMEDIES. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to Buyer, by vitiating the
intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that Buyer
shall be entitled, in addition to all other available remedies in law or in
equity, to an injunction or injunctions to prevent or cure any breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions of this Agreement, without the necessity of showing economic loss and
without any bond or other security being required.

 

10.            NUMBER OF SHARES AND PURCHASE PRICE. Buyer subscribes for a
Debenture in the Original Principal Amount of $              (“Subscription
Amount”) against payment by wire transfer in the amount of the Subscription
Amount.

 

The undersigned acknowledges that this Agreement and the subscription
represented hereby shall not be effective unless accepted by the Company as
indicated below.

 

 

[INTENTIONALLY LEFT BLANK]

 

 

30

ex101form8k042007.htm

 


--------------------------------------------------------------------------------



 

 

                IN WITNESS WHEREOF, the undersigned Buyer does represent and
certify under penalty of perjury that the foregoing statements are true and
correct and that Buyer by the following signature(s) executed this Agreement.

 

Dated this         

day of April, 2007.

 

 

 

____________________________________                                                 
                                

 

Your Signature

PRINT EXACT NAME IN WHICH YOU WANT

 

THE SECURITIES TO BE REGISTERED

 

 

 

____________________________________

DELIVERY INSTRUCTIONS:

 

Name: Please Print

Please type or print address where your security is to be delivered

 

____________________________________

ATTN.:___________________________________________

Title/Representative Capacity (if applicable)

 

____________________________________

                                          
                                                         

Name of Company You Represent (if applicable)

Street Address

 

 

 

____________________________________

                                          
                                                         

Place of Execution of this Agreement

City, State or Province, Country, Offshore Postal Code

 

 

 

 

__________________________________________________

 

 

Phone Number (For Federal Express) and Fax Number (re: Notice)

 

 

WITH A COPY TO:

Please type or print address where copies are to be delivered

 

ATTN.:____________________________________________

 

__________________________________________________

Street Address

 

__________________________________________________

City, State or Province, Country, Offshore Postal Code

 

__________________________________________________

Phone Number (For Federal Express) and Fax Number (re: Notice)

 

 

 

THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF

$                        ON THE         

DAY OF ________________, 2007.

 

 

 

SIRICOMM, INC.

 

 

By:________________________________

 

Print Name:

Mark Grannell

 

 

Title:

Chief Executive Officer

 

 

31

ex101form8k042007.htm

 

 

 